DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/395,408, filed on April 26th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1, 5-8 and 13-15 are objected to because of the following informalities:  
Regarding Claims 1 and 5-8:  
Claim 1 refers to a “driving control unit”, while claims 5-8 refer to a “driving unit”. It is unclear whether or not the “driving control unit” and the “driving unit” are the same element. According to Fig. 8, box 8, the “driving unit” appears to perform all the functions as claimed in claims 1 and 5-8. For this reason, “driving control unit” and “driving unit” will be examined as the same element.
Regarding Claims 13-15:
In claims 13-15, “pressure control” should read “pressure control unit” for proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“driving control unit” in claim 1
b.	“driving unit” in claims 5-8
c.	“pressure control unit” in claims 1, 7-8 and 11-12
d.	“pressure control” in claims 13-15
e.	“braking force control unit” in claims 3-10
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1-17
Claim 1 recites a “driving control unit”; claims 5-8 recite a “driving unit”; claims 1, 7-8 and 11-12 recite a “pressure control unit”; claims 13-15 recite a “pressure control” and claims 3-10 recite a “braking force control unit”. The recitations are functional language that specify desired results. However, the written deception fails to identify how the desired results are achieved. For example, what specific structure does Applicant’s “driving control unit” and “driving unit” use to control driving of the actuator? What specific structure does the “pressure control unit” and “pressure control” use to control involvement of the driving control signal in control of pressure to be generated by the actuator? What specific structure does the “braking force control unit” use to control braking force against the pressure and to control an output impedance of the driving unit for controlling the actuator? As such, the claims lack written description because the claims define the invention using functional language that specifies a desired result but the written description fails to identify how the result is achieved. See MPEP 2163.03(V) and MPEP 2181(IV).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-17
The limitations “driving control unit” in claim 1; “driving unit” in claims 5-8; “pressure control unit” in claims 1, 7-8 and 11-12; “pressure control” in claims 13-15; and “braking force control unit” in claims 3-10,  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. Regarding "driving control unit", "driving unit", "pressure control unit", "pressure control" and "braking force control unit" the disclosure fails to disclose a corresponding general purpose computer or known computer components, therefore no specific structure, material or acts are defined. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (US 20110078508 and Komatsu hereinafter).
Regarding Claim 1
Komatsu teaches a driving control apparatus for an actuator (see Fig. 5; [0001] and [0132]), the driving control apparatus comprising:
a driving control unit configured to control driving of the actuator according to a driving control signal (see Figs. 5 and 7; [0010]-[0019] and [0149]; The hand position error re corresponds to the driving control signal.); and 
a pressure control unit configured to control, according to a pressure control signal, involvement of the driving control signal in control of pressure to be generated by the actuator (see Fig. 7; boxes S5-S13; [0173]-[0182]).
Regarding Claim 2
Komatsu teaches the driving control apparatus according to claim 1 (as discussed above in claim 1),
wherein the driving control signal is a position error signal indicating a position error between a position detection signal indicating a position of a movable portion driven by the actuator, and a position control signal instructing a position of the movable portion (see Fig. 7, boxes S3-S5; [0171]-[0173]; The hand position error re corresponds to the position error signal, the current hand position r corresponds to the position detection signal and the desired hand position rd corresponds to the position control signal.).
Regarding Claim 16
Komatsu teaches a driving control system, comprising (see Figs. 1-2):
the driving control apparatus according to claim 1 (as discussed above in claim 1); and
a host computer configured to supply the driving control signal and the pressure control signal to the driving control apparatus (see Fig. 2; control computer 19; [0126]).
Regarding Claim 17
Komatsu teaches a driving control system, comprising (see Figs. 1-2):
a movable portion (see Fig. 2, robot arm 10);
an actuator configured to control driving of the movable portion (see Fig. 1, elastic body actuator 102; [0117]-[0118]); and
the driving control apparatus according to claim 1 (as discussed above in claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu, as applied to claims 1-2 above, and further in view of Okazaki (US 20090324366 A1 and Okazaki hereinafter).
Regarding Claims 3-4
Komatsu teaches the driving control apparatus according to claim 1 (as discussed above in claim 1) and the driving control apparatus according to claim 2 (as discussed above in claim 2), 
Komatsu is silent regarding the driving control apparatus further comprising a braking force control unit configured to control, according to a braking force control signal, braking force against the pressure.
Okazaki teaches a driving control apparatus for an actuator (see Fig. 4; [0001]), comprising a braking force control unit configured to control, according to a braking force control signal, braking force against the pressure (see Fig. 4, joint quick accelerating/decelerating control means 18; [0012]-[0018], [0084] and [0106]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Okazaki to Komatsu. It would have been obvious to take driving control apparatus of Komatsu and further include a braking force control unit for providing braking force against the pressure, as taught by Okazaki. Okazaki teaches this technique in order for a robot to avoid a collision by carrying out quick deceleration. Application of the known technique taught by Okazaki to the prior art system taught by Komatsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results including the driving control apparatus, further comprising a braking force control unit configured to control, according to a braking force control signal, braking force against the pressure. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu, as applied to claims 1-2 above, and further in view of Osada et al. (US 20170197312 A1 and Osada hereinafter).
Regarding Claims 5-6
Komatsu teaches the driving control apparatus according to claim 1 (as discussed above in claim 1) and the driving control apparatus according to claim 2 (as discussed above in claim 2),
Komatsu is silent regarding the driving control apparatus further comprising a braking force control unit configured to control, according to a braking force control signal, an output impedance of a driving unit for controlling driving of the actuator.
Osada teaches a driving control apparatus for an actuator (see Fig. 1; [0002]), comprising a braking force control unit configured to control, according to a braking force control signal, an output impedance of a driving unit for controlling driving of the actuator (see Fig. 1, actuator control unit 112; [0011], [0039]-[0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Osada to Komatsu. It would have been obvious to take driving control apparatus of Komatsu and further include a braking force control unit for controlling output impedance of the driving unit for braking the actuator, as taught by Osada. Osada teaches this technique in order to stop a movable member without relying on a mechanical stopping element, thus eliminating risk of damage to the member. Application of the known technique taught by Osada to the prior art system taught by Komatsu would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results including the driving control apparatus, further comprising a braking force control unit configured to control, according to a braking force control signal, an output impedance of a driving unit for controlling driving of the actuator. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Allowable Subject Matter
Claims 7-15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664